Nicor Inc.
Exhibit 10.09
Form 8-K

 
NICOR INC. 2006 LONG TERM INCENTIVE PLAN


FIRST AMENDMENT TO


PERFORMANCE CASH UNIT AGREEMENT


This Amendment (the “Amendment”) to that certain Performance Cash Unit Agreement
(the “Agreement”) between Nicor Inc., an Illinois corporation (the “Company”)
and Rick Murrell (the “Employee”) dated as of March 26, 2009 (the “Agreement
Date”) is effective as of this July 23, 2009 (the “Amendment Date”), by and
among the Company and the Employee.  Except as set forth in the Amendment,
capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.


WITNESSETH


WHEREAS, the Company maintains the Nicor Inc. 2006 Long Term Incentive Plan, as
amended (the “Plan”), which is incorporated into and forms a part of this
Amendment, for the benefit of key executive and management employees of the
Company and any Related Company;


WHEREAS, the Employee had been selected by the Committee to receive an award of
Performance Cash Units pursuant to the Plan, such award evidenced by the
Agreement;


WHEREAS, the Employee and the Company desire to amend the terms of the Agreement
as set forth in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Employee and the Company (collectively the
“Parties”) hereby agree as of the Amendment Date to the following:


1.   Amendment to Paragraph 1 of the Agreement.  Effective as of the Amendment
Date, Paragraph 1 of the Agreement is hereby amended and restated in its
entirety as follows:


“1.           Award.  Subject to the terms of the Agreement and the Plan, the
Employee was originally awarded 49,900 Performance Cash Units and the Employee
is hereby awarded an additional 4,990 Performance Cash Units, for a total award
of 54,890 Performance Cash Units.”


2.   Amendment to Paragraph 3 of the Agreement.  Effective as of the Amendment
Date, Paragraph 3 of the Agreement is hereby amended by adding the following
sentence at the end thereof:


“Notwithstanding the foregoing, (i) with respect to Performance Cash Units that
vest pursuant to paragraph 7(b) below, amounts due under paragraph 2 with
respect to such vested Performance Cash Units will be paid in a lump sum as soon
as practicable following the Employee’s death or Disability, as applicable, but
in no event later than March 15 of the calendar year following the calendar year
in which the Employee dies or becomes Disabled and (ii) any amounts with respect
to Performance Cash Units that the Committee determines in its discretion to
vest will be paid in a lump sum no later than March 15 of the calendar year
following the calendar year in which the Committee makes such determination.”


3.   Amendment to Paragraph 6 of the Agreement.  Effective as of the Amendment
Date, Paragraph 6 of the Agreement is hereby amended and restated in its
entirety as follows:


1

--------------------------------------------------------------------------------


 
“6.           Performance Multipliers.  For purposes of this Agreement, the term
“Total Shareholder Return Performance Multiplier” for the Performance Period
shall be determined in accordance with Exhibit A to this Agreement, provided,
however, that, (i) with respect to Performance Cash Units that vest pursuant to
paragraph 7(b) below, the Total Shareholder Return Performance Multiplier shall
be deemed to be 100% and (ii) if the Committee exercises its discretion to vest
all or a portion of the Performance Cash Units in accordance with paragraph 7(c)
below, the Total Shareholder Return Performance Multiplier shall be determined
in the sole discretion of the Committee.”


4.   Amendment to Paragraph 7 of the Agreement.  Effective as of the Amendment
Date, Paragraph 7 of the Agreement is hereby amended and restated in its
entirety to read as follows:


“7.           Vesting.  The Employee shall be vested in and entitled to payment
of benefits under this Agreement only as follows:


(a) If the Employee remains continuously employed by the Company and the Related
Companies during the period beginning on the Agreement Date and ending on the
last day of the Performance Period, the Employee shall be vested in 100% of the
Performance Cash Units.


(b) If the Employee remains continuously employed by the Company and the Related
Companies through the first anniversary of the Agreement Date, and such
employment terminates before the last day of the Performance Period by reason of
the Employee’s death or Disability, the Employee shall be vested in a pro rata
portion of the Performance Cash Units based upon the total number of full months
the Employee was employed during the Performance Period and the Employee shall
immediately forfeit the portion of the Performance Cash Units that does not so
vest.


(c) If the Employee’s employment with the Company or the Related Companies
terminates due to the Employee’s Retirement after the first anniversary of the
Agreement Date, the Performance Cash Units or a portion thereof will vest only
in the sole discretion of the Committee.


The Employee shall not be vested in or entitled to payment of benefits under
this Agreement except as expressly provided in subsections (a), (b) or (c) next
above.  Nothing in this paragraph 7 shall be deemed to increase the amount of
benefits (if any) payable under this Agreement, as determined without regard to
this paragraph 7.”
 
5.   Amendment to Paragraph 9 of the Agreement.  Effective as of the Amendment
Date, Paragraph 9 of the Agreement is hereby amended and restated in its
entirety to read as follows:


“9.           Retirement; Disability.  For purposes of this Agreement, the term
“Retirement” means: (a) termination of employment because the Employee has
reached normal retirement age of 65 years; or (b) termination of employment
because the employee has attained at least age 55 and has at least 10 years of
employment with the Company or any Related Companies.  For purposes of this
Agreement, the term “Disability” or “Disabled” means the inability of the
Employee, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to result in death or can
be expected to last for a continuous period of not less than 12 months.”


6.   No Other Amendment.  Except as expressly set forth in this Amendment, the
Agreement shall remain unchanged and shall continue in full force and effect
according to its terms.


2

--------------------------------------------------------------------------------


 
7.   Acknowledgement. The Employee acknowledges and agrees that he has carefully
read this Amendment in its entirety, fully understands and agrees to its terms
and provisions and intends and agrees that it be final and legally binding on
the Employee and the Company.


8.   Counterparts.  This Amendment may be executed in several counterparts by
the parties each of which shall be deemed an original.


IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and the
Company has caused this Amendment to be executed in its name on its behalf, all
as of the day and year first above written.


                    NICOR INC.




                    By:/s/ CLAUDIA COLALILLO                               
                  
                                                  Claudia Colalillo
                                                                  Senior Vice
President Human Resources and
                                                                  Corporate
Communications




                    EMPLOYEE


                                                  /s/ RICK
MURRELL                                              
                                      Rick Murrell
 
 

 
3
 

 
